           Case 1:18-cv-01261-DAD-JLT Document 52 Filed 09/14/20 Page 1 of 4


 1                 PETER R. DION-KINDEM (SBN 95267)
                   THE DION-KINDEM LAW FIRM
 2                 PETER R. DION-KINDEM, P. C.
 3   2945 Townsgate Road, Suite 200
     Westlake Village, CA 19361
 4   Telephone: (818) 883-4900
     Fax:         (818) 338-2533
 5   Email:       peter@dion-kindemlaw.com
 6   LONNIE C. BLANCHARD, III (SBN 93530)
 7   THE BLANCHARD LAW GROUP, APC
     5211 East Washington Blvd., # 2262
 8   Commerce, CA 90040
     Telephone: (213) 599-8255
 9   Fax:        (213) 402-3949
     Email:      lonnieblanchard@gmail.com
10

11   Attorneys for Plaintiff Cristobal Garcia

12
                                      UNITED STATES DISTRICT COURT
13
                                    EASTERN DISTRICT OF CALIFORNIA
14

15
     Cristobal Garcia, an individual, on behalf of             Case No. 1:18-cv-01261-DAD-JLT
16   himself and all others similarly situated,                (Assigned to the Hon. Dale A. Drozd)

17          Plaintiff,                                         Joint Stipulation Continuing Class
                                                               Certification Dates
18          vs.
19
     Schlumberger Lift Solutions LLC, a Delaware
20   Limited Liability Company; Schlumberger Rod
     Lift Inc., a Delaware Corporation; and Does 1
21   through 10,
22
            Defendants.
23          Plaintiff Cristobal Garcia and Defendants Schlumberger Lift Solutions LLC and Schlumberger
24   Rod Lift, Inc. (“Defendants”) (collectively “the Parties”) jointly stipulate as follows:
25          WHEREAS, Plaintiff filed his Motion for Class Certification on July 10, 2020;
26          WHEREAS, Defendants’ deadline to oppose Plaintiff’s Motion is currently set for October 26,
27   2020 (Dkt. 48) based upon an earlier stipulation to continue dates;
28

                            Joint Stipulation Continuing Class Certification Dates
                                                       1
           Case 1:18-cv-01261-DAD-JLT Document 52 Filed 09/14/20 Page 2 of 4


 1
             WHEREAS, the Court’s initial Scheduling Order, issued on November 29, 2018 (Dkt. 12),
 2
     states that “defendant may conduct discovery as to the evidence relied upon by plaintiff for the motion
 3
     for class certification … [d]uring the interval between the filing of the motion and the deadline for the
 4
     opposition”;
 5
             WHEREAS, originally for the first request for continuance, Defendants requested that 12
 6
     depositions of witnesses be taken. These witnesses were the 12 declarants submitted in support of
 7
     Plaintiff’s motion for certification;
 8
             WHEREAS, six of those depositions have already been taken – one of which Defendants want
 9
     to continue to a second session. As a result, there are a total of seven depositions that remain to be
10
     taken out of 12 declarants;
11
             WHEREAS, Defendants wish to obtain statements from 10 additional witnesses with respect to
12
     Plaintiff’s Motion for Certification. Because those individuals are members of the settlement class
13
     which this Court preliminarily approved on July 16, 2020, and because Plaintiff objects to Defendants
14
     having direct contact with these individuals in light of their status as settlement class members,
15
     Defendants have requested to depose them.
16
             WHEREAS, this means that there are at least a total of 17 uncompleted depositions that
17
     Defendants want to take to oppose Plaintiff’s Motion for Certification;
18
             WHEREAS, Defendants have proposed a schedule to complete this discovery in time for the
19
     current October 26, 2020 opposition deadline but which Plaintiff’s counsel believes is functionally
20
     unworkable from a scheduling standpoint;
21
             WHEREAS, Plaintiff’s counsel represents that this schedule is functionally impossible due to
22
     issues related to the Coronavirus pandemic, the needs of other cases being handled by Plaintiff’s
23
     counsel, and other personal and business scheduling reasons;
24
             WHEREAS, the Parties agree that, because of the cited issues, it is agreeable to all counsel that
25
     Defendants have additional time to take discovery to oppose certification. The Parties propose the that
26
     Defendants’ Opposition to the Motion for Certification, Plaintiff’s Reply to the Opposition to the
27
     Motion for Certification and the hearing date on the motion be continued for approximately 90 days so
28

                            Joint Stipulation Continuing Class Certification Dates
                                                       2
           Case 1:18-cv-01261-DAD-JLT Document 52 Filed 09/14/20 Page 3 of 4


 1
     that the discovery can be completed and the Opposition date does not fall within the end-of-the-year
 2
     holiday season;
 3
            WHEREAS, Defendants’ Opposition to the Motion for Certification is now scheduled for
 4
     October 26, 2020. The parties propose that the new date be January 25, 2021.
 5
            WHEREAS, Plaintiff’s deadline to Reply to Defendants’ Opposition is now November 30,
 6
     2020. The parties propose that the new date be March 1, 2021;
 7
            WHEREAS, the Class Certification Motion hearing is set for January 4, 2021 at 9:00 a.m. The
 8
     parties request a new hearing date on April 12, 2021;
 9
            WHEREAS, the parties recognize that the Court has already granted one continuance of these
10
     dates. However, the parties assure the Court that there are very good reasons for the need for the
11
     continuance, that they are working diligently together to manage the issues that are making scheduling
12
     difficult, and that it is in fact functionally impossible to complete this discovery in enough time to meet
13
     Defendants’ October 26, 2020 opposition deadline;
14
            THEREFORE, the Parties, by and through their counsel of record, stipulate and request the
15
     following continuance for the reasons set forth above and propose new dates as follows:
16
           1.      That the deadline for Defendants to file their Opposition to Plaintiff’s Motion be continued
17
                   to January 25, 2021;
18
           2.      That the deadline for Plaintiff to file a Reply to the Opposition be continued to March 1,
19
                   2021;
20
           3.      That the hearing date be continued to April 12, 2021 -- or such other date that the Court is
21
                   available.
22
           Respectfully submitted by all Parties on this 14td day of September, 2020
23

24                                                      /s/ Heather D. Hearne
25                                                Counsel for Defendants

26                                                      /s/ Lonnie C. Blanchard
                                                  Counsel for Plaintiff
27

28

                            Joint Stipulation Continuing Class Certification Dates
                                                       3
             Case 1:18-cv-01261-DAD-JLT Document 52 Filed 09/14/20 Page 4 of 4


 1                                            [PROPOSED] ORDER
 2            Based upon the stipulation of the Parties, the Court ORDERS the case schedule to be amended
 3
     as follows:
 4
              1.    Defendants’ Opposition to Plaintiff’s Motion SHALL be filed no later than January 25,
 5
     2021;
 6

 7            2.    Plaintiff’s Reply to the Opposition, if any, SHALL be filed no later than March 1, 2021;

 8            3.    The hearing on Plaintiff’s Motion for Class Certification is re-set for April 12, 2020 at

 9   9:00 a.m. before Judge Thurston at the United States Courthouse located at 510 19th Street, Bakersfield,
10
     California.
11
             The Court does not anticipate granting any further extensions of time related to the class
12
     certification motion, so counsel are strongly urged to comply with these new deadlines.
13

14

15   IT IS SO ORDERED.

16     Dated:      September 14, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19
20

21

22

23

24

25

26
27

28

                            Joint Stipulation Continuing Class Certification Dates
                                                       4
